DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 17 Feb 2021 has been entered. Claims 12-27 and 29-31 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 18 Nov 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 Feb 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-27 and 29-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 12-27 and 29-31 are at least one non-transitory computer-readable storage medium which is within the four statutory categories (i.e., a manufacture).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 12-27 and 29-31 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claim 12:
Claim 12 is drawn to an abstract idea without significantly more. The claims recites determining that the distributed data store stores information regarding the first media content, determining whether a data structure stores at least a minimum permissible characterization of the first media content, determining a set of conditions to be met when the first media content is to be played, satisfying the set of conditions, and accessing the first media content. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – non-transitory computer-readable storage medium, processor, and distributed data store. The non-transitory computer-readable storage medium, processor, and distributed data store are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The processor executes the steps without any technical details related between the processor and the steps and the distributed data store is also recited so as to be used as a passive storing device without using any distributed nature of the distributed data store in or in relation to the steps, which is surely at a high-level of generality, and the instant invention is not integrated in any deeper level into their conventional operations, indicating that the limitations are not indicative of integration into a practical application: Generally linking 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 13-27 and 29-31:
Dependent claims 13-27 and 29-31 include additional limitations, for example, accessing the data structure to obtain media data, playing the first media content using the media data, retrieving an indication of a storage location from the data structure, a URL, accessing a record for the first media 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 13-27 and 29-31 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-22, 24-27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Polehn et al. (US 2015/0127940 A1; hereinafter Polehn) in view of Uehara (US 2010/0058920 A1; hereinafter Uehara), and in further view of McCoy et al. (US 2016/0323109 A1; hereinafter McCoy) and Rae et al. (US 20170116693 A1; hereinafter Rae). 
With respect to claim 12:
	Polehn teaches 
At least one non-transitory computer-readable storage medium having encoded thereon executable instructions that, when executed by at least one processor, cause the at least one processor to carry out a method for administering rights ownership information for a first media content via a distributed data store that stores information regarding a plurality of media contents and maintains a record of interactions with the plurality of media contents, the method comprising: (See at least Polehn: Abstract; paragraph(s) [0020] & [0036])
in response to determining that the distributed data store stores information regarding the first media content,... (By disclosing, DRM system 130 may further obtain a passcode for the particular digital content and may add the passcode to a passcode blockchain along with an indication that the passcode is valid. DRM system 130 may provide the encrypted content to user device 110. When a user requests to access the particular digital content, user device 110 may request the key from DRM system 130 using the passcode. DRM system 130 may determine whether the passcode is valid and may determine whether the key is still valid based on the expiration date. See at least Polehn: paragraph(s) [0025], [0027] & [0041])
in response to determining that the data structure stores the value for each of the plurality of attributes...:... (By disclosing, a user may obtain access rights to digital content by buying or renting the digital content or by subscribing to the digital content for a 
satisfying the set of conditions; and (See at least Polehn: paragraph(s) [0020])
accessing the first media content. (See at least Polehn: paragraph(s) [0020])
	However, Polehn does not teach ...determining whether a data structure, which stores at least a part of the information regarding the first media content that is stored by the distributed data store, stores at least a minimum permissible characterization of the first media content, wherein determining whether the data structure stores at least the minimum permissible characterization of the first media content comprises determining whether the data structure stores a value for each of a plurality of attributes that characterize the first media content, the plurality of attributes being the minimum permissible characterization of the first media content, attributes of the minimum permissible characterization of the first media content, and ...determining, using the data structure, a set of conditions to be met when the first media content is to be played.
	Uehara, directed to music reproducing system for collaboration, program reproducer, music data distributor and program producer and thus in the same field of endeavor, teaches 
...determining that the data structure stores the value for each of the plurality of [attributes of the minimum permissible characterization of the first media content]: (By disclosing, pieces of attribute data are stored in the header chunk for the MIDI file, and the event data codes and duration data codes are stored in the track chunk TC. See at least Uehara: paragraph(s) [0101], [0207] & [0316])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secure distributed information and password management teachings of Polehn to incorporate the music reproducing system for collaboration, program reproducer, music data distributor and program producer teachings of Uehara for the benefit of re-producing a music program, which contains at least one musical content and at least one non-musical content. (See at least Uehara: paragraph [0069])

	...determining whether a data structure, which stores at least a part of the information regarding the first media content that is stored by the distributed data store, stores at least a minimum permissible characterization of the first media content, wherein determining whether the data structure stores at least the minimum permissible characterization of the first media content comprises determining whether the data structure stores a value for each of a plurality of attributes that characterize the first media content, the plurality of attributes being the minimum permissible characterization of the first media content; (By disclosing, the input module 1210 of FIG. 12 may render, present, display, or cause to be displayed a series of user interfaces (attributes defining a minimum permissible characterization of a media content) that enable a user or owner of a digital content item to submit and register a new work and associated rights to be assigned to the work within the content management system 110. See at least McCoy: paragraph(s) [0164], [0049] & [0054])
...determining that the data structure stores the value for each of the plurality of [attributes of the minimum permissible characterization of the first media content]: (As stated above see at least McCoy: paragraph(s) [0164], [0049] & [0054])
...determining, using the data structure, a set of conditions to be met when the first media content is to be played. (By disclosing, the content registration module 210 may include a content input component that is configured to receive input from the owners of the digital content items, wherein the input includes digital content items provided to an online website (e.g., via mobile application 135 or via host site 140) to be displayed by the online website, and information identifying rights to be assigned to use of the digital content items. See at least McCoy: paragraph(s) [0039], [0041], [0049] & [0179]-[0180])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Polehn and Uehara to incorporate the rights transfers using block chain transactions teachings of McCoy for the benefit of performing multiple digital currency transfers between address nodes to register a collection of rights to a digital content item to a block chain, and performing a digital currency transfer transaction between address nodes to register the collection of rights to the block chain. (See at least McCoy: paragraph [0030])
Furthermore, Rae, directed to systems and methods for decentralizing commerce and rights management for digital assets 
...determining whether a data structure, which stores at least a part of the information regarding the first media content that is stored by the distributed data store, stores at least a minimum permissible characterization of the first media content, wherein determining whether the data structure stores at least the minimum permissible characterization of the first media content comprises determining whether the data structure stores a value for each of a plurality of attributes that characterize the first media content, the plurality of attributes being the minimum permissible characterization of the first media content; (By disclosing, content creators (or copyright owners) are motivated to verify and confirm past licenses, document and log transactions, and solve challenges which provides the right to register a new creation (also called work, asset or content) in the blockchain rights ledger in return. See at least Rae: paragraph(s) [0033])
...determining that the data structure stores the value for each of the plurality of [attributes of the minimum permissible characterization of the first media content]: (As stated above, see at least Rae: paragraph(s) [0033])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
With respect to claim 13:
	Polehn, Uehara, McCoy, and Rae teach The at least one non-transitory computer-readable storage medium of claim 12, as stated above.
Polehn further teaches wherein: 
the accessing is performed by a device; and (By disclosing, user device 110 may include any device that includes functionality to communicate with DRM system 130 and that enables a user to access digital content with DRM protection. See at least Polehn: paragraph(s) [0023]) 
the data structure is stored on the device and accessing comprises accessing the data structure to obtain media data for the first media content. (By disclosing, user device 110 may obtain encrypted digital content from DRM system 130. When a user requests to access the encrypted digital content, the user may be required to enter a passcode. User device 110 may then obtain a key from DRM system 130 using the passcode and may use the key to decrypt the digital content to enable the user to 
With respect to claim 14:
	Polehn, Uehara, McCoy, and Rae teach The at least one non-transitory computer-readable storage medium of claim 13, as stated above.
Polehn further teaches wherein accessing the first media content further comprises playing the first media content using the media data obtained through accessing the data structure. (As stated above with respect to claim 13, see at least Polehn: paragraph(s) [0023])
With respect to claim 15:
	Polehn, Uehara, McCoy, and Rae teach The at least one non-transitory computer-readable storage medium of claim 13, as stated above.
Polehn further teaches wherein obtaining the media data through accessing the data structure comprises accessing media data stored within the data structure for the first media content. (As stated above with respect to claim 13, see at least Polehn: paragraph(s) [0023]. See also at least McCoy: paragraph(s) [0034])
With respect to claim 16:
 The at least one non-transitory computer-readable storage medium of claim 13, as stated above.
McCoy, in the same field of endeavor, further teaches wherein obtaining the media data through accessing the data structure comprises: 
retrieving, from the data structure for the first media content, an indication of a storage location from which the media data may be obtained, and (By disclosing, the content management system 110 may store such information via block-chain technology in various databases or memory, either local to the system or in various cloud-based storage services. See at least McCoy: paragraph(s) [0034]-[0036])
obtaining the media data by accessing the storage location identified in the indication. (As stated above, see at least McCoy: paragraph(s) [0034]-[0036])
With respect to claim 17:
	Polehn, Uehara, McCoy, and Rae teach The at least one non-transitory computer-readable storage medium of claim 16, as stated above.
Uehara, in the same field of endeavor, further teaches wherein the indication of the storage location of the first media content comprises a URL associated with a second device remote from the device. (By disclosing, the MIDI files are 
With respect to claim 18:
	Polehn, Uehara, McCoy, and Rae teach The at least one non-transitory computer-readable storage medium of claim 12, as stated above.
Polehn further teaches wherein determining the set of conditions includes accessing a record for the first media content stored on the distributed data store, wherein accessing the record comprises communicating with the distributed data store using an identifier for the record stored in the data structure for the first media content. (By disclosing, as shown in FIG. 3B, key DB 320 may store one or more content records 360. Each content record 360 may store information relating to DRM associated with a particular digital content. Content record 360 may include a content identifier (ID) field 362, a key field 364, an expiration field 366, a passcode blockchain field 368, and a user ID field 370. See at least Polehn: paragraph(s) [0020] & [0044]-[0045])
With respect to claim 19:
	Polehn, Uehara, McCoy, and Rae teach The at least one non-transitory computer-readable storage medium of claim 18, as stated above.
wherein the method further comprises, in response to determining that the data structure stores each of the plurality of attributes that are the minimum permissible characterization of a media content:... (By disclosing, pieces of attribute data are stored in the header chunk for the MIDI file, and the event data codes and duration data codes are stored in the track chunk TC. See at least Uehara: paragraph(s) [0101], [0207] & [0316])
Polehn further teaches 
...evaluating a completeness of the record for the first media content stored on the distributed data store, wherein evaluating the completeness comprises evaluating a number of attributes characterizing the first media content within the record, (By disclosing, Fulfillment system 150 may include one or more devices, such as computer devices and/or server devices, configured to process transactions for acquiring rights to digital content. See at least Polehn: paragraph(s) [0027])
wherein the satisfying and the accessing are performed in response to determining that the completeness of the record satisfies at least one criteria. (As stated above, see at least Polehn: paragraph(s) [0027])
With respect to claim 20:
 The at least one non-transitory computer-readable storage medium of claim 18, as stated above.
Polehn further teaches wherein accessing the record stored on the distributed data store comprises accessing a private distributed data store storing financial or rights information regarding the first media content. (By disclosing, the passcode blockchain may store a sequence of passcodes associated with the particular digital content and may indicate a currently valid passcode. In addition, content transfer manager 332 may charge a transaction fee for processing a financial transaction. See at least Polehn: paragraph(s) [0015], [0020], [0041] & [0047])
McCoy, in the same field of endeavor, further teaches the digital contract 1400 includes information representing the digital content item 1410 (e.g., a hash value of a source file of the digital content item), information representing rights transactions to block chain addresses 1420 (e.g., the first or initial addresses that received a digital currency transfer to establish the rights to the digital content item), and other information (optionally encrypted or private) 1430, such as plain language information for the contract. (See at least McCoy: paragraph(s) [141])
With respect to claim 21:
 The at least one non-transitory computer-readable storage medium of claim 18, as stated above.
Uehara, in the same field of endeavor, further teaches wherein accessing the record stored on the distributed data store comprises accessing a public distributed data store storing ownership information regarding the first media content. (By disclosing, upon completion of the download, the controller of server computer accesses the price list so as to write out a bill, and sends the bill to the account system 50B for the settlement. In addition, the bills are automatically settled at the user's account number through the accounting system 50B. The service provider pays the royalty to the copyright holder after the settlement. See at least Uehara: paragraph(s) [0394]. See also at least McCoy: paragraph(s) [151])
With respect to claim 22:
	Polehn, Uehara, McCoy, and Rae teach The at least one non-transitory computer-readable storage medium of claim 18, as stated above.
Polehn further teaches wherein satisfying the set of conditions comprises recording, in the record for the first media content on the distributed data store, an indication that the first media content was played. (By disclosing, DRM system 130 may receive an indication from fulfillment system 150 
With respect to claim 24:
	Polehn, Uehara, McCoy, and Rae teach The at least one non-transitory computer-readable storage medium of claim 12, as stated above.
Polehn further teaches wherein the distributed data store is a blockchain. (By disclosing, the DRM system may maintain a list of passcodes in a passcode blockchain. See at least Polehn: paragraph(s) [0020])
With respect to claim 25:
	Polehn, Uehara, McCoy, and Rae teach The at least one non-transitory computer-readable storage medium of claim 1, as stated above.
As stated above with respect to claims 20 and 21, Polehn, Uehara, and McCoy teach all the limitations.
With respect to claim 26:
	Polehn, Uehara, McCoy, and Rae teach The at least one non-transitory computer-readable storage medium of claim 12, as stated above.
Uehara, in the same field of endeavor, further teaches wherein the minimum permissible characterization for the first media content comprises information identifying the first media content, information identifying at least one holder of an interest in the first media content, and information identifying a record for the first media content on the distributed data store. (By disclosing, when a user downloads the programs, audio files and MIDI files, the service providers write out bills, and settle accounts with the users through the accounting system 50B. See at least Uehara: paragraph(s) [0391]-[0394])
With respect to claim 27:
	Polehn, Uehara, McCoy, and Rae teach The at least one non-transitory computer-readable storage medium of claim 26, as stated above.
Uehara, in the same field of endeavor, further teaches wherein the minimum permissible characterization further comprises media data for the first media content and/or an indication of a storage location from which the media data can be obtained. (By disclosing, a set of music data codes and a set of audio data codes form a MIDI file and an audio file, respectively, and plural MIDI files and plural audio files are stored in the music data distribution server computer 30. The MIDI files are assigned addresses expressed in accordance with the URL (Uniform Resource Locator). See at least Uehara: paragraph(s) [0089])
With respect to claim 29:
 The at least one non-transitory computer-readable storage medium of claim 12, as stated above.
	McCoy, in the same field of endeavor, further teaches wherein the data structure is stored by the distributed data store. (By disclosing the content management system 330 maintains a public ledger of the generated public ledger entries for the registered digital content items. See at least McCoy: paragraph(s) [0037] & [0051])
With respect to claim 30:
	Polehn, Uehara, McCoy, and Rae teach The at least one non-transitory computer-readable storage medium of claim 12, as stated above.
McCoy, in the same field of endeavor, further teaches wherein: 
the data structure is synchronized with the information stored by the distributed data store, such that the data structure stores the at least the part of the information regarding the first media content that is stored by the distributed data store. (By disclosing the content management system 110 may include various components that perform digital currency transactions in order to establish the transfer of rights of digital content between entities (e.g., between a content owner/provider and a content acquirer/recipient) and update, or otherwise maintain public ledgers of the performed transactions, such as distributed public ledgers for the digital content. See at least McCoy: paragraph(s) [0037])
With respect to claim 31:
	Polehn, Uehara, McCoy, and Rae teach The at least one non-transitory computer-readable storage medium of claim 12, as stated above.
Rae, in the field of endeavor, further teaches wherein the method further comprises: 
in response to determining that the data structure does not store each of the plurality of attributes characterizing the first media content, generating a notification indicating that the first media content is inaccessible. (By disclosing, content creators (or copyright owners) are motivated to verify and confirm past licenses, document and log transactions, and solve challenges (notification) which provides the right to register a new creation (also called work, asset or content) in the blockchain rights ledger in return. See at least Rae: paragraph(s) [0033])
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Polehn in view of Uehara, in further view of McCoy and Rae, as applied to claims 1 and 18, and in still . 
With respect to claim 23:
	Polehn, Uehara, McCoy, and Rae teach The at least one non-transitory computer-readable storage medium of claim 1, as stated above.
However, Polehn, Uehara, McCoy, and Rae do not teach wherein: determining the set of conditions comprises determining royalty payment information for the first media content, the royalty payment information comprising an identification of a party to be paid a royalty for playback of the first media content; and satisfying the set of conditions comprises triggering payment of the royalty to the party.
Casebolt, directed to systems and methods for media codecs and containers and thus in the same field of endeavor, teaches wherein: 
determining the set of conditions comprises determining royalty payment information for the first media content, the royalty payment information comprising an identification of a party to be paid a royalty for playback of the first media content; and (By disclosing, the data and the contractual restrictions are embedded within a single codec. The request to stream the data file may initiate execution of the codec, thereby initiating the cryptocurrency transaction as the data 
satisfying the set of conditions comprises triggering payment of the royalty to the party. (As stated above, see at least Casebolt: paragraph(s) [0008] & [0011])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Polehn, Uehara, McCoy, and Rae to incorporate the systems and methods for media codecs and containers teachings of Casebolt for the benefit of using the EMV protocol. (See at least Casebolt: paragraph [00])

Response to Arguments
In response to applicant’s argument that at least because each claim recites a "specific improvement over prior art systems" that amounts to "an improvement to other technology" of interest tracking technology, claim 12 integrates any identifiable abstract idea into a practical application and is patent-eligible, it is noted that the additional elements such as processor and distributed data store are recited without any technical details for performing the steps. The processor and distributed data store are used just as tools at most with no 
In response to applicant’s argument that neither Polehn, nor Uehara, nor McCoy (alone or in any combination) describes determining whether a data structure storing at least a part of information that is stored by a distributed data store stores at least a "minimum permissible characterization" of the first media content by determining whether the data structure stores a value for each of a plurality of attributes characterizing the first media content, it is noted that McCoy teaches that the input module 1210 of FIG. 12 may render, present, display, or cause to be displayed a series of user interfaces that enable a user or owner of a digital content item to submit and register a new work and associated rights to be assigned to the work within the content management system 110. That is, the series of user interfaces are displayed for the user, so as to provide the motivates and challenges (notification) the content creators to provide, verify, or confirm the rights information. (See at least Rae: paragraph(s) [0033])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Der Meulen et al. (WO2007143613A2) teaches techniques for managing media content, including that metadata manager may register or populate user data fields associated with each media object with certain metadata information.
McCoy et al. (US 20160321769 A1) teaches online content management and marketplace platform.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 7:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685